
	
		IIA
		Calendar No. 690
		111th CONGRESS
		2d Session
		S. J. RES. 34
		IN THE SENATE OF THE UNITED STATES
		
			June 21, 2010
			Mr. Kerry (for himself
			 and Mr. Lugar) (by request) introduced
			 the following joint resolution; which was read twice and referred to the
			 Committee on Foreign
			 Relations for a period not to exceed 45 session days pursuant
			 to 42 U.S.C. 2159
		
		
			December 14, 2010
			Committee discharged pursuant to 42 U.S.C. 2159 and placed
			 on the calendar
		
		JOINT RESOLUTION
		Relating to the approval of the proposed
		  agreement for nuclear cooperation between the United States and the Russian
		  Federation.
	
	
		That the Congress does favor the
			 proposed agreement for cooperation transmitted to the Congress by the President
			 on May 10, 2010.
		
	
		December 14, 2010
		Committee discharged pursuant to 42 U.S.C. 2159 and placed
		  on the calendar
	
